Order filed, January 2, 2015.




                                           In The
                                 Court of Appeals
                                         For The
                            First District of Texas
                                        ____________

                                  NO. 01-14-01011-CV

                             HOPE THERAPY, Appellant

                                             V.

 ST. ANTHONY'S HOSPITAL A/K/A LTHM HOUSTON-OPERATION, LLC
D/B/A ST. ANTHONY'S HOSPITAL, INDIVIDUALLY, AS WELL AS JOINTLY
  AND SEVERALLY; AND JASON LEDAY A/K/A JASON DAMON LEDAY,
  INDIVIUALLY AS WELL AS JOINTLY AND SEVERALLY; AND DERIC
               OUTLEY A/K/A DERIC DEMO, Appellee


                       On Appeal from the 269th District Court
                                Harris County, Texas
                            Trial Court Case 2012-74149


                                          ORDER
      The reporter’s record in this case was due December 29, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
       We order the official (or substitute) court reporter, to file the record in this appeal,
if any, within 10 days of the date of this order.


/s/ Harvey Brown
   Acting individually